Citation Nr: 0824646	
Decision Date: 07/23/08    Archive Date: 07/30/08

DOCKET NO.  06-27 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder PTSD.  

2.  Whether new and material evidence has been received to 
reopen the previously denied claim of service connection for 
headaches and blackouts due to head trauma.

3.  Entitlement to an earlier effective date for the grant of 
a nonservice-connected pension benefits.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1986 to July 
1986, and from October 1987 to September 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 2005 and August 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas, which denied the benefits sought 
on appeal.

In August 2006, the veteran appeared and testified at a 
Decision Review Officer (DRO) hearing at the Waco RO.  The 
transcript is of record.  

Initially, service connection for headaches and blackouts due 
to head trauma was denied in an April 2002 rating decision.  
The veteran did not appeal the decision.  The veteran 
requested that his claim for service connection for headaches 
and blackouts due to head trauma be reopened in March 2005.  
Before the Board may consider the merits of previously denied 
claims, it must conduct an independent review of the evidence 
to determine whether new and material evidence has been 
submitted sufficient to reopen a prior final decision.  
"[T]he Board does not have jurisdiction to consider a claim 
which [has been] previously adjudicated unless new and 
material evidence is present, and before the Board may reopen 
such a claim, it must so find."  See Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).  Further, if the Board 
finds that new and material evidence has not been submitted, 
it is unlawful for the Board to reopen the claim.  See 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  Accordingly, 
the matter appropriately before the Board is whether new and 
material evidence has been presented to reopen the previously 
denied claim of service connection for headaches and 
blackouts due to head trauma.  

The issue of entitlement to service connection for headaches 
and blackouts due to head trauma are addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran does not have a corroborated in-service 
stressor upon which a diagnosis of PTSD may be based.  

3.  The RO denied entitlement to service connection for 
headaches and blackouts due to head trauma in April 2002.  
The veteran was notified of the decision and of his appellate 
rights, but did not appeal the denial.

4.  Since April 2002, new and material has been received to 
reopen the veteran's previously denied claim of service 
connection for headaches and blackouts due to head trauma.  

5.  On July 7, 2005, the RO received the veteran's claim for 
nonservice-connected pension benefits.  


CONCLUSIONS OF LAW

1.  PTSD was not incurred during active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007). 

2.  Evidence obtained since the RO declined to reopen the 
veteran's claim of entitlement to service connection for 
headaches and blackouts due to head trauma is new and 
material and the claim is reopened.  38 U.S.C.A. §§ 1110, 
1131, 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156(a), 3.303 
(2007).

3.  The criteria for an earlier effective date for 
nonservice-connected pension benefits have not been met.  38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a veteran 
of the evidence necessary to substantiate his claims for 
benefits and that VA shall make reasonable efforts to assist 
a veteran in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claims.  

In letters dated in April 2005 and November 2005, VA notified 
the veteran of the information and evidence needed to 
substantiate and complete his claims for service connection 
and for an earlier effective date, including what part of 
that evidence he was to provide and what part VA would 
attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letters also generally advised the 
veteran to submit any additional information in support of 
his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Additional notice of the five elements of a service-
connection claim, as is now required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), was not adequately 
provided other than in an August 2006 Supplemental Statement 
of the Case.  The Board finds, however, that the veteran is 
not prejudiced as he has actual knowledge of the Dingess 
requirements and further, he is not prejudiced as his claim 
of service connection for PTSD is being denied.  As such, the 
Board finds that VA met its duty to notify the veteran of his 
rights and responsibilities under the VCAA.

To the extent that there may be any deficiency of notice or 
assistance vis-à-vis the claim of whether new and material 
evidence has been received to reopen the veteran's previously 
denied claim of service connection for headaches and 
blackouts due to head trauma, there is no prejudice to the 
veteran in proceeding with this particular appeal given the 
favorable nature of the Board's decision regarding reopening 
the veteran's claim.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the April 2005 notice was given prior to the 
appealed AOJ decision, dated in July 2005.  The more specific 
November 2005 notice, however, was untimely.  The Court 
specifically stated in Pelegrini, however, that it was not 
requiring the voiding or nullification of any AOJ action or 
decision if adequate notice was not given prior to the 
appealed decision, only finding that appellants are entitled 
to VCAA-content-complying notice.  Thus, the timing of the 
notice in this matter does not nullify the rating action upon 
which this appeal is based.  Because proper notice was 
provided in November 2005 and a Supplemental Statement of the 
Case was issued subsequent to that notice in August 2006, the 
Board finds that notice is pre-decisional as per Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and by affording him the opportunity to give testimony before 
an RO hearing officer and/or the Board.  In August 2006, the 
veteran appeared for a hearing with a DRO at the hearing.  

VA is not required to schedule the veteran for a physical 
examination on his claim of service connection for PTSD 
because the evidence does not meet the criteria set forth in 
38 C.F.R. § 3.159(c)(4).  Specifically, there is no credible 
evidence of an event, injury, or disease in service upon 
which a current disability may be based, nor have the 
veteran's claimed stressors been corroborated.  

It appears that all known and available records relevant to 
the issue here on appeal have been obtained and are 
associated with the veteran's claims file.  Thus, the Board 
finds that VA has done everything reasonably possible to 
notify and assist the veteran and that no further action is 
necessary to meet the requirements of the VCAA.  

Service connection 

The veteran seeks service connection for PTSD.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and, credible 
supporting evidence that the claimed in-service stressor 
occurred.  The diagnosis of a mental disorder must conform to 
the DSM-IV and be supported by the findings of a medical 
examiner.  See 38 C.F.R. § 4.125(a).

Although he was not treated for PTSD-related symptoms while 
in service or for many years following service, the Board 
concedes that the veteran is currently diagnosed as having 
and is being treated for PTSD.  The issue on appeal here is 
whether the veteran's claimed in-service stressors are 
corroborated.  The Board notes that the veteran is not a 
combat veteran as contemplated under the regulations, nor has 
the veteran contended otherwise.  

Where the claimed stressor is not related to combat, the 
veteran's lay testimony alone will not be enough to establish 
the occurrence of the alleged stressor.  Moreau v. Brown, 9 
Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  In such cases, the record must contain 
service records or other corroborative evidence that 
substantiates or verifies the veteran's testimony or 
statements as to the occurrence of the claimed in-service 
stressor.  Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). 

The veteran contends that while in service, he witnessed a 
service member, not from his unit, kill another service 
member and wound another before taking his own life.  The 
veteran testified in August 2006 that he was in the middle of 
the gun fight, but did not know the names of those involved, 
nor did he know the unit.  He believed that this occurred in 
the spring of 1991 while he was stationed in Germany.  He 
also indicated that his divorce at the time caused him stress 
while in service.  

The veteran's personnel records and SMRs do not reflect any 
treatment for PTSD-related symptoms, nor is there any mention 
that the veteran witnessed the alleged stressful event.  The 
veteran did, however, undergo mental health treatment for 
alcohol and cannabis abuse and was ultimately discharged for 
failure to undergo rehabilitation.

The veteran's post-service VA treatment records reflect a 
PTSD diagnosis due to stressors alleged to have occurred 
prior to, during, and after service.  A March 2005 VA 
treatment note reflects that physician's assertion that the 
veteran's PTSD appeared to be significantly related to his 
experiences in the military.  

In April 2007, the RO made a formal finding regarding its 
ability to obtain evidence to corroborate the veteran's 
claimed in-service stressor.  The RO found insufficient 
evidence, as described by the veteran, to send a request to 
the U.S. Army and Joint Services Records Research Center 
(JSRRC) for further investigation.  

Upon review of the evidence, the Board finds that the 
veteran's claimed stressor is not able to be corroborated.  
Indeed, the veteran has asserted that his in-service stressor 
was a gun fight between a disgruntled service member and 
other service members, but he has not provided sufficient 
information about his claimed in-service stressor such that 
it can be corroborated by JSRRC.  Although the veteran has 
been diagnosed as having PTSD, the Board finds no credible 
evidence which verifies his claimed stressor, and the Board 
rejects the current diagnosis of PTSD to the extent that it 
relates to the veteran's experiences in service.  

Further, the physician's statement in the March 2005 VA 
treatment note reflects the physician's suspicion that the 
alleged in-service stressor, as reported by the veteran, was 
the significant cause of his PTSD.  The Board finds that the 
physician's purported opinion is not credible as it was based 
solely upon the uncorroborated history as related by the 
veteran.  It is important to point out that the Board is not 
bound by a medical opinion based solely upon an 
unsubstantiated history.  See LeShore v. Brown, 8 Vet. App. 
406, 409 (1995).  Thus, as the veteran has failed to produce 
credible supporting evidence that his claimed in-service 
stressor actually occurred, the Board finds that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for PTSD.  Thus, service 
connection for PTSD is denied. 

New and material evidence

The veteran was initially denied service connection for 
headaches and blackouts due to head trauma in an April 2002 
rating decision.  The RO found, inter alia, that there was no 
link between the veteran's service and his claimed disorder.  
The veteran was advised of the denial of benefits and of his 
appellate rights, but did not appeal the decision.  As such, 
it became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.  

Pursuant to an application submitted in March 2005, the 
veteran seeks to reopen his previously denied claim of 
service connection for headaches and blackouts due to head 
trauma.  Generally, where prior RO decisions have become 
final, they may only be reopened through the receipt of new 
and material evidence.  38 U.S.C.A. § 5108.  Where new and 
material evidence is presented or secured with respect to 
claims which have been disallowed, the Secretary shall reopen 
the claims and review the former dispositions of the claims.  
Evidence presented since the last final denial will be 
evaluated in the context of the entire record.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).  New and material evidence 
means existing evidence that by itself, or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  38 C.F.R. § 3.156.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and it 
must raise a reasonable possibility of substantiating the 
claim.  Id.  The credibility of new evidence is to be 
presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The evidence of record at the time of the April 2002 rating 
decision included, the veteran's application for benefits, 
the veteran's SMRs, and private hospital records unrelated to 
any head trauma.  In his application, he contended that he 
incurred trauma to the head twice while in service.  The RO 
denied service connection as there was no evidence showing a 
chronic disability related to service.  

Evidence received since the April 2002 rating decision 
includes, multiple statements submitted by the veteran, VA 
treatment records, dated from April 2001 to April 2006, a 
statement received in July 2005 from the veteran's friend, a 
letter from a private physician, dated in August 2005, and 
the veteran's Social Security Administration records.  

The veteran's VA treatment records reflect treatment for 
headaches and blackouts.  More specifically, the veteran was 
diagnosed as having cluster headaches.  These treatment 
records reflect the veteran's assertions that he incurred 
multiple in- and post-service injuries to his head.  In a 
March 2005 VA treatment note, the treating physician 
indicated that the veteran's in-service head 
trauma/concussion could have impacted his emotional 
stability.  

The August 2005 letter from a private physician indicated 
that the veteran was undergoing treatment for cluster and 
tension headaches.  She noted the veteran's reports of in-
service head trauma.  The physician indicated that the 
veteran experienced residual personality and behavioral 
problems.  The physician indicated that the etiology of 
cluster headaches is unknown, but they could possibly be 
caused by trauma.  

The Board finds that the private physician's letter and the 
VA treatment record that listed the veteran's current 
emotional instability as possibly related to an in-service 
head injury are considered new and material evidence.  These 
pieces of evidence are new as they were not before agency 
decision makers when deciding the original claim, and they 
are material because they speak to unestablished facts 
necessary to substantiate the claim-specifically, whether 
the veteran's current headaches and blackouts are related to 
head trauma allegedly experienced in service.  The 
credibility of this new and material evidence is presumed for 
purposes of reopening the claim.  Therefore, the veteran's 
previously denied claim of service connection for headaches 
and blackouts due to head trauma, is reopened.

Earlier effective date

The veteran testified that upon discharge from service, he 
attempted to apply for pension benefits and was told by VA 
personnel that he did not qualify.  He did not submit an 
application.  The veteran alternatively contends that he 
should be awarded an effective date in February 2004 as he 
did not have income since that time.  

Generally, the effective date of an award based on an 
original claim, a claim reopened after final adjudication, or 
a claim for increase, compensation, dependency and indemnity 
compensation, or pension shall not be earlier than the date 
of receipt of the claim.  38 U.S.C.A. § 5110(a) (West 2002); 
38 C.F.R. § 3.400 (2007).  

With regard to disability pension benefits, the effective 
date shall not be prior to the date entitlement arose.  38 
C.F.R. § 3.400(b).  For a pension claim received on or after 
October 1, 1984, except as provided by (b)(1)(ii)(B) of this 
section, the effective date will be the date of receipt of 
the claim.  38 C.F.R. § 3.400(b)(1)(ii).

The exception under (b)(1)(ii)(B) of 38 C.F.R. § 3.400 
provides that if, within one year from the date on which the 
veteran became permanently and totally disabled, the veteran 
files a claim for a retroactive award and establishes that a 
physical or mental disability, which was not the result of 
the veteran's own willful misconduct, was so incapacitating 
that it prevented him from filing a disability pension claim 
for at least the first 30 days immediately following the date 
on which the veteran became permanently and totally disabled, 
the effective date shall be the date of receipt of claim or 
the date on which the veteran became permanently and totally 
disabled, whichever is to the advantage of the veteran.  38 
U.S.C.A. § 5110(b)(3) (West 2002); 38 C.F.R. § 
3.400(b)(ii)(A).  Extensive hospitalization will generally 
qualify as sufficiently incapacitating to have prevented the 
filing of a claim.  38 C.F.R. § 3.400(b)(1)(ii)(B).  

A "claim" is defined broadly to include a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (2007); Brannon v. West, 12 Vet. 
App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 
199 (1992).  Any communication indicating intent to apply for 
a benefit under the laws administered by the VA may be 
considered an informal claim provided it identifies, but not 
necessarily with specificity, the benefit sought.  See 38 
C.F.R. § 3.155(a) (2007); Servello, 3 Vet. App. at 199 
(holding that 38 C.F.R. § 3.155(a) does not contain the word 
"specifically," and that making such precision a 
prerequisite to acceptance of a communication as an informal 
claim would contravene judicial precedents and public 
policies underlying the statutory scheme).  To determine when 
a claim was received, the Board must review all 
communications in the claims file that may be construed as an 
application or claim.  See Quarles v. Derwinski, 3 Vet. App. 
129, 134 (1992).

Given the evidence as outlined above, the Board finds that 
the veteran is not entitled to an earlier effective date for 
his grant of nonservice-connected pension benefits.  The 
record reflects that the veteran's claim for nonservice-
connected pension benefits was received on July 7, 2005.  
There is no evidence of record to suggest that the veteran 
was unable or too incapacitated to file his claim within 30 
days of becoming totally and permanently disabled in the year 
prior to filing for these benefits as contemplated under 
38 C.F.R. § 3.400 (b)(1)(ii)(B).  Additionally, although the 
veteran claims that he tried to file for these benefits in 
September 1992 and was told he was ineligible, there is no 
evidence of record to corroborate the veteran's assertions.  
Further, the record evidence does not reflect that the 
veteran actually attempted to file a claim for nonservice-
connected pension benefits prior to July 7, 2005.  Thus, an 
effective date earlier than July 7, 2005 for the grant of 
nonservice-connected pension benefits is denied.  


ORDER

Service connection for PTSD is denied.  

New and material evidence having been received, the 
previously denied claim of service connection for headaches 
and blackouts due to head trauma is reopened.  

An effective date earlier than July 7, 2005 for the grant of 
nonservice-connected pension is denied.  


REMAND

As noted above, VA treatment records and a private 
physician's letter constitute new and material evidence, 
thus, further evidentiary development is necessary.  

At his DRO hearing, the veteran reported that while in 
service he experienced two injuries to his head.  He contends 
that another service member dropped a 50 to 65 pound jack 
shaft on his head in 1988 or 1989.  He recalled 
reconstructing a pit and being hit in the head with the jack 
shaft.  He testified that after being hit with the shaft, he 
fell back and hit the back of his head on the steps going to 
the grease pit.  He related that he underwent treatment, 
during which, he was not allowed to sleep for 48 hours.  He 
further testified that he had a bike accident while stationed 
in Germany.  The bike broke causing his face to be slammed on 
the concrete below.  

The veteran's SMRs reflect treatment for the bicycle injury 
in November 1990.  The treatment record indicated that the 
veteran's bicycle broke into two pieces and his complaints 
included headaches.  The veteran was noted to have multiple 
contusions as well as a deep laceration over the left 
eyebrow.  The SMRs do not reflect any treatment for the 
veteran's alleged head injury from a jack shaft.  In the 
veteran's report of medical history, dated in August 1992, he 
indicated that while in service he experienced a head injury.  
The medical examination report, however, is devoid of any 
reference to residuals of any head trauma.

Following a complete review of the record, the Board finds 
that the medical evidence is insufficient upon which to 
render a decision.  The veteran contends that he suffered a 
head injury while in service and recent treatment records 
reflect that his current condition could be related to an in-
service head trauma.  The veteran's service medical records 
reflect one treatment for headaches due to an injury incurred 
when the veteran's bicycle broke in half.  The post-service 
records do not reflect a concrete opinion as to whether his 
current diagnoses are related to service, but he is diagnosed 
as having cluster headaches and tension headaches.  Thus, 
this claim must be remanded in order for an examination to be 
scheduled and a medical opinion obtained as to whether the 
veteran's alleged in-service head trauma was a precursor to 
the currently diagnosed headaches and blackouts due to head 
trauma.  This examination is required pursuant to 38 C.F.R. 
§ 3.159(c)(4).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding, post-service, 
medical treatment records regarding the 
veteran's headaches and blackouts due to 
head trauma.  

The veteran should be requested to sign 
the necessary authorization for release of 
any private medical records to VA.  All 
attempts to procure records should be 
documented in the file.  If VA cannot 
obtain records, a notation to that effect 
should be included in the claims file.  In 
addition, the veteran and his 
representative should be informed of any 
such problem.

2.  Schedule the veteran for a VA 
examination with an appropriate specialist 
to determine the nature and etiology of 
the veteran's headaches and blackouts due 
to head trauma.  The veteran's claims 
folder should be made available to the 
examiner for review.  The examiner is to 
perform all necessary clinical testing and 
render all appropriate diagnoses.  The 
examiner should then render an opinion as 
to whether it is at least as likely as not 
that any currently diagnosed headaches and 
blackouts due to head trauma had their 
origin during service.  The examiner 
should specifically address the veteran's 
alleged head trauma while in service.  

3.  When the development requested has 
been completed, the case should be 
reviewed on the basis of the additional 
evidence.  If the benefit sought is not 
granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.  

The purpose of this REMAND is to obtain additional 
evidentiary development and the Board, at this time, does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable.  The veteran is free to submit any 
additional evidence and/or argument he desires to have 
considered in connection with his current appeal.  No action 
is required of the veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


